The judgment of the court of appeals in case No. 95-2635 is reversed, and the cause is remanded to the trial court for further proceedings on the authority of Afrates v. Lorain (1992), 63 Ohio St.3d 22, 584 N.E.2d 1175.
The complaint in mandamus in case No. 96-304 is dismissed because relator has an adequate legal remedy from the Industrial Commission’s order by way of appeal to the court of common pleas. R.C. 4123.512; Afrates v. Lorain.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.